DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 8/16/22 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 8/16/22 has been entered in full. Claims 1, 3 and 4 are amended. Claims 11 and 12 are canceled. Claims 1, 3, 4-8, 13-18, 20 and 31-37 are pending.
The elections of (1) "ischemic event associated with cardiovascular ischemia" as the species of ischemic event, and (2) free-radical scavenger as the species of additional agent, were previously acknowledged. Claims 4-6, 17 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 3, 7, 8, 13-16, 20 and 31-37 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/16/122).
All rejections of canceled claim 12 are moot.
The rejection of claims 1, 3, 7, 8, 13-16, 20 and 31-37 under 35 U.S.C. 102(a)(1) as being anticipated by Witztum et al, U.S Patent Application Publication 20150376268, published 12/31/15 (cited previously), is withdrawn in view of the amendments to the claims. Specifically, independent claim 1, from which the other claims depend, has been amended to incorporate the limitation of now-cancelled dependent claim 12, which requires administration of the antibody to be within 72 hours after of the ischemic event, and said limitation is not taught by Witztum et al.
The rejection of claims 1, 3, 7, 8, 13-16, 20 and 31-37 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims. Specifically, independent claim 1, from which the other claims depend, has been amended to clarify that the CDR3 of the heavy chain is SEQ ID NO: 8 rather than SEQ ID NO: 9.

Maintained Objections and/or Rejections
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, 13-16, 20 and 31-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witztum et al, U.S Patent Application Publication 20150376268, published 12/31/15 (cited previously), as applied to claim 1 above, and further in view of Wei et al, 2016. Acta Cardiol Sin. 32: 39-48 (cited previously). This rejection was set forth previously for claim 12, which is now canceled. Applicants' amendments to parent claim 1 to incorporate the limitations of claim 12 necessitate adding claims 1, 3, 4-8, 13-18, 20 and 31-37.
Claim 1, as amended, encompasses a method of preventing cardiomyocyte death associated with reperfusion-dependent oxidized phospholipid (OxPL) generation in a subject following a cardiac ischemic event, comprising administering a therapeutically effective amount of an antibody that specifically binds to a phosphocholine headgroup of an OxPL, wherein the antibody comprising a VH including the CDRs of SEQ ID NO: 6-8 and a VL comprising the CDRs of 9 or 12, 10 and 11, and wherein the antibody is administered with 72 hours after the ischemic event.
The instant specification teaches that "cardiac ischemia", as recited in claim 1, is "often termed, "angina", "heart disease", or a "heart attack"" and results "from decreased blood and oxygen flow which is often followed by some degree of … damage to heart tissue. The decrease in blood flow and oxygenation may be the result of occlusion of arteries, rupture of vessels, developmental malformation, altered viscosity, or other quality of blood, or physical traumas" (¶ 22). 
The instant specification further teaches that the methods of the invention are "useful for inhibiting reperfusion injury and/or tissue damage associated with thrombolism and/or myocardial infarction comprising, for example, administering an antibody or antibody fragment that binds to OSEs (oxidation specific epitopes) and reduces the inflammatory response induced by the OSEs during the ischemic event, or alternatively after the ischemic event, but before reperfusion has occurred, or alternatively after the ischemia and at the time of reperfusion" (¶ 35, published application). Thus, the teachings of the specification indicate that a method of preventing cardiomyocyte death associated with reperfusion-dependent OxPL generation encompasses administration of the antibody "after the ischemic event", but before the reperfusion-dependent OxPL generation. In other words, the claims do not limit the administration to a patient in which IR injury has already occurred, but instead broadly encompass administration after a cardiac ischemic event, but before or at the time of reperfusion, wherein said administration acts to inhibit reperfusion dependent generation OxPL. 
The '268 publication teaches antibodies, including scFvs, that bind to oxidized phospholipids (e.g., ¶ 3), including "a phosphocholine headgroup of an oxidized phospholipid" (¶ 6). The antibodies of '268 include the E06 antibody, e.g., at ¶ 6, which has the sequences of SEQ ID NO: 6-8 (VH) and 9-11 (VL) as recited in claim 1.
'268 further teaches methods of treatment using the antibodies that bind to OxPLs during percutaneous coronary invention (PCI) therapy:
"The disclosure also provides that a scFv (humanized or non-humanized) of the disclosure or a humanized antibody of the disclosure can be used as an anti-atherosclerotic agent to treat cardiovascular disease and CAS [calcific aortic stenosis]. Moreover, material trapped in distal protection devices following percutaneous coronary intervention ("PCI") procedures on human coronary lesions during interventional procedures and using immunological and mass spectrometry techniques, showed an abundant OxPL release. A co-injection of a scFv (humanized or non-humanized) of the disclosure or a humanized antibody of the disclosure could effectively bind and block downstream proinflammatory or vasoactive effects and/or treat patients with acute coronary syndromes or with "crescendo angina." A scFv (humanized or non-humanized) of the disclosure or a humanized antibody of the disclosure can be used as a proactive measure in treating high risk patients, e.g. patients who have a propensity for stroke or developing atherosclerosis" (¶ 176).

'268 further teaches:

"The scFvs disclosed herein bind to OxPLs and block their pro-inflammatory effects. It is anticipated that the in vivo use of a scFv (humanized or non-humanized) of the disclosure or a humanized antibody of the disclosure can be used to blockade OxPL biological effects in many different situations. For example, it has been shown that OxPLs are released from atherosclerotic coronary arteries when these arteries are undergoing surgical procedures to implant and/or expand stents. These released OxPLs could bring about adverse vasoactive effects throughout the patient's body.  Acute and/or chronic injection/infusion of a scFv (humanized or non-humanized) of the disclosure or a humanized antibody of the disclosure therefore could block these adverse effects and/or alternatively block or attenuate similar ischemic events, such as acute coronary syndromes or acute strokes" (¶ 179).

	While '268 does not use the term "reperfusion", the "percutaneous coronary intervention ("PCI") procedures" taught by '268 is inherently a form of reperfusion, because it restores perfusion. Furthermore, the relevant prior art recognizes that PCI is inherently means of effecting reperfusion; e.g., Verma et al (2002) teaches, "Modalities for reperfusion include not only thrombolysis, but also percutaneous coronary intervention (PCI)" (pg 2332 of Verma et al, 2002. Circulation. 105: 2332-2336; cited here solely to provide evidence that PCI is inherently a form of effecting reperfusion).
	Furthermore, while '268 does not define the term "acute coronary syndromes", it was recognized in the art at the time of publication of '268 as featuring myocardial ischemia; e.g., as evidenced by Kumar et al (2009), which teaches that "The term acute coronary syndrome (ACS) refers to any group of clinical symptoms compatible with acute myocardial ischemia and covers the spectrum of clinical conditions ranging from unstable angina (UA) to non-ST-segment elevation myocardial infarction (NSTEMI)
to ST-segment elevation myocardial infarction (STEMI)" (pg 917 of Kumar et al, 2009. Mayo Clin Proc. 84(10): 917-938; cited here solely to provide evidence of art-accepted meaning of the term "acute coronary syndrome" as used in the '268 publication). Thus, the "acute coronary syndrome" taught by the '268 publication meets the limitations of "cardiac ischemic event" as recited in the instant claims.
Thus, '268 teaches a method comprising administering therapeutically effective of antibody meeting the limitations of the instant claims, e.g., antibody E06, to a subject after a cardiac ischemic event, e.g., an acute coronary syndrome, and at the time of reperfusion, i.e., together with PCI. However, while '268 teaches co-injection of the antibody of the invention with PCI for treatment of an ischemic event, '268 does not teach a timing for when to apply such treatment after the cardiac ischemic event. 
Wei teaches that "PCI within 24-72 hours from symptom onset is demonstrably the optimum time for PCI" (see Abstract).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method taught by '268 that comprises co-administration to a subject of the E06 antibody together with PCI for treatment of an acute coronary syndrome (which by definition is a cardiac ischemic event) and further modify it to give the co-administration in a time period of 24-72 hours after the ischemic event as taught by Wei. The person of ordinary skill in the art would have been motivated to make this modification because '268 teaches PCI for treatment of ACS, but is silent as to when to apply this treatment occurs after symptoms occur, and Wei provides this information, teaching an optimal time for PCI after symptom onset. Thus, such a modified method represents a simple and predictable use of a teaching from a second reference to supply information missing from a first reference. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Furthermore, because such a method obvious over '268 in view of Wei results in administration of the antibody at the same time after a cardiac ischemic event as in the instant claims, such administration would inherently produce the same effect as recited in the instant claims, i.e., preventing cardiomyocyte death associated with reperfusion-dependent OxPL generation. This is because the same product, i.e., the E06 antibody is being administered to the same patient population, i.e., a subject having a cardiac ischemic event within the previous 72 hours.
Claim 3 limits the method of claim 1 to one wherein the cardiac ischemic event is associated with a condition selected from a group including cardiovascular ischemia, which broadly encompasses cardiac ischemia in and of itself. The teachings of '268 described above are directed to ischemic events associated with acute coronary syndrome, which as set forth above, includes cardiac ischemia, and is thus meets the limitation of an event associated with cardiovascular ischemia. As such, the method obvious over the teachings of '268 in view of Wei set forth above for claim 1 also meets the limitations of claim 3. With respect to the elected species of "myocardial ischemia associated with myocardial infarction", '268 further teaches that the treatments of the antibodies of the invention are applicable to cardiovascular diseases, a term taught to include acute myocardial infarction (¶ 180). As such, it would have further been obvious to apply the method of treatment obvious over the teachings of '268 in view of Wei set forth above for claim 1 to treatment to the species of cardiac ischemia that is a myocardial infarction, and such would meet the limitations of claim 3.
Claim 7 limits the method of claim 1 to one wherein the antibody lacks complement activation or inflammatory cell recruitment activity. '268 further teaches that antibodies of the invention may include altered Fc region amino acid sequences to decrease binding to the complement system (¶ 65). As such, it would have further been obvious to alter the Fc region of the antibody when practicing the method of treatment obvious over the teachings of '268 in view of Wei set forth above for claim 1, and such would meet the limitations of claim 7.
Claim 8 limits the method of claim 1 to one wherein the antibody has the same binding affinity as an E06 antibody. The genus of antibodies having the same binding affinity as E06 includes the E06 antibody itself, which is further taught by '268 as an example of an antibody of the invention (e.g., ¶ 3). As such, the method obvious over the teachings of '268 in view of Wei set forth above for claim 1 also meets the limitations of claim 8.
Claim 13 limits the method of claim 1 to one wherein the antibody is administered continuously after an ischemic event. This broadly encompasses any continuous administration at any time subsequent to the ischemic event. The teachings of '268 further teach "chronic … infusion" of the scFv, which is broadly encompassed by the term "continuously", as a chronic infusion occurs over a continuous period of time. As such, it would have further been obvious to use chronic infusion of the antibody when practicing the method of treatment obvious over the teachings of '268 in view of Wei set forth above for claim 1, and such would meet the limitations of claim 13.
Claim 14, as amended, limits the method of claim 1 to one wherein the administering "results in a reduction in the severity of ischemic reperfusion injury or inflammation arising from the ischemic event". This wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method taught by the prior art because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, the wherein clause of claim 14 simply expresses the intended result (reduction in ischemia reperfusion injury or inflammation) of a process step positively recited (administering the antibody). As such, the method obvious over the teachings of '268 in view of Wei set forth above for claim 1 also meets the limitations of claim 14.
Claims 15 and 16 further limit the method of claim 1 to one wherein an additional agent useful to treat ischemia is further administered (claim 15) and further wherein the agent is a free-radical scavenger (claim 16). '268 further teaches that the therapeutic formulations of the invention may include "antioxidants including ascorbic acid and methionine" (¶ 185), which have free-radical scavenger activity. As such, it would have further been obvious to further include antioxidants such as ascorbic acid and/or methionine when practicing the method of treatment obvious over the teachings of '268 in view of Wei set forth above for claim 1, and such would meet the limitations of claims 15 and 16.
Claim 20 further limits the method of claim 1 to one wherein the antibody is administered intravascularly. The teachings of '268 described above are directed to "co-injection" (¶ 176) and "acute and/or chronic injection/infusion" (¶ 179), and these are being made into the same vessel as that the reperfusion therapy (PCI) is being made, and are therefore intravascular. As such, the method obvious over the teachings of '268 in view of Wei set forth above for claim 1 also meets the limitations of claim 20.
Claim 31 limits the antibody fragment of claim 1 to an scFv. The teachings of '268 also include an antibody that is an scFv (¶ 6). And the teachings of '268 quoted above with respect to PCI therapy, specifically, ¶ 176 and ¶ 179, are directed to use of scFvs. As such, it would have further been obvious to use an scFv as the form of the antibody when practicing the method of treatment obvious over the teachings of '268 in view of Wei set forth above for claim 1, and such would meet the limitations of claim 31.
Claims 32-34 and 35-37 each encompass an scFv comprising the VH and VL of SEQ ID NO: 2 (claims 32-34) or SEQ ID NO: 4 (claims 35-37), each of which is an scFv sequence. As set forth above for claim 31, '268 teaches use of the antibodies of the invention in the form of scFvs. '268 further teaches scFvs comprising the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4; e.g., at ¶ 6. As such, it would have further been obvious to use an scFv have the sequence of SEQ ID NO: 2 or SEQ ID NO: 4, and thus comprising the VH and VL of SEQ ID NO: 2 or SEQ ID NO: 4, as the form of the antibody when practicing the method of treatment obvious over the teachings of '268 in view of Wei set forth above for claim 1, and such would meet the limitations of claims 32-34 (with regard to use of SEQ ID NO: 2) and 35-37 (with regard to use of SEQ ID NO: 4).

Applicants’ arguments (8/16/22; pg 7-8) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At page 7, Applicants argue that neither prior art reference providing the teachings forming the basis of the obviousness rejection provide a reasonable expectation of successfully arriving at the claimed invention. Applicants argue that, prior to the filing of the instant application, there were "no effective therapies to prevent cardiomyocyte death caused by reperfusion following an ischemic event" and it was not known "that OxPLs accumulate on cardiomyocytes" in such conditions or that antibodies binding to the PC headgroup of an OxPL could prevent such death (page 7).
These arguments have been fully considered but are not found persuasive. The argument that the person of ordinary skill in the art would not have had a reasonable expectation of success in practicing the method of treatment obvious over the teachings of '268 in view of Wei is not found persuasive because, as set forth in the rejection for claim 1, the modified method represents a simple and predictable use of a teaching from a second reference to supply information missing from a first reference; i.e., the time of the administration of PCI, which the antibody is to be co-administered with. In other words, the person of ordinary skill in the art would have had a reasonable expectation that the time period for administration of PCI after ischemia taught by Wei could be used to successfully apply reperfusion when practicing the method of treatment of '268, which includes use of PCI but does not indicate a time period for administration of the PCI. The argument that the prior art did not recognize that administration of antibodies against the PC headgroup of OxPLs would prevent cardiomyocyte death caused by reperfusion is not found persuasive because recognition of such by the skilled artisan is not required to successfully practice the claimed method, which broadly encompasses methods of treatment that inherently cause such an effect to occur; i.e., a method that when practiced inherently prevents cardiomyocyte death during reperfusion. As set forth above in the rejection of claim 1, because a method obvious over '268 in view of Wei results in administration of the same antibody (e.g., the E06 antibody) at the same time after a cardiac ischemic event as in the instant claims, such administration would inherently produce the same effect as recited in the instant claims, i.e., preventing cardiomyocyte death associated with reperfusion-dependent OxPL generation.
At pages 7 to 8, Applicants argue that the claimed method is not obvious in view of the unexpected results taught by the specification. Specifically, Applicants point to four results asserted to be unexpected. First, that OxPLs are generated on cardiomyocytes in vitro and in vivo under ischemic-reperfusion conditions; in support, Applicants point to Figures 3 and 4. Second, that OxPLs directly result in cardiomyocyte cell death; in support, Applicants point to Figure 5. Third, that OxPL-mediate cardiomyocyte death can be prevented with an antibody that binds the PC headgroup of an OxPL; in support, Applicants point to Figure 6. Fourth, that such treatment can be used to prevent cardiomyocyte death during reperfusion following an ischemic event; in support, Applicants point to Figure 7.
These arguments have been fully considered but are not found persuasive. The claims were previously rejected as anticipated by the teachings of the '268 publication, and the only limitation of the claims as currently amended not taught by '268 is timing of the administration of the antibody, i.e., "within 72 hours after the ischemic event". Thus, the closest prior art is the '268 reference, and any allegation of unexpected results "must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness" (MPEP 716.02(e)). Furthermore, the timing of the administration is claimed as a range; i.e., from 0 to 72 hours after the cardiac ischemic event, and per MPEP 716.02(d) "[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)." 
In the instant case, Applicants' allegations of unexpected results are not directed to the limitation that distinguishes the instant claims from that of the prior art reference of '268. Applicants do not provide evidence of unexpected results when administration of the antibodies is made within the claimed range (i.e., 0 to 72 hours after the cardiac ischemic event) as compared to administration made outside of the claimed range (i.e., 72 hours or more hours after the cardiac ischemic event), both of which are broadly  encompassed by the general teaching of administration taught by '268. Furthermore, Applicants do not provide any evidence that the alleged unexpected results do not occurr during the treatment taught by the '268 application, which includes administration to the same subject population with the same product as encompassed by the method of the instant claims. In other words, Applicants have not demonstrated that it is the timing of the administration of the antibodies prior to 72 hours after a cardiac ischemic event that results in the unexpected prevention of cardiomyocyte death associated with reperfusion.

New Objections Necessitated by Applicants' Amendments to the Claims 
Claim Objections
Claims 1, 3, 4-8, 13-18, 20 and 31-37 are objected to because of the following informalities:
In claim 1, line 2, the acronym "OxPL" should be accompanied by the full terminology the first time it is used in a series of claims; e.g., "…oxidized phospholipid (OxPL) generation…" Cf. the acronym "CDR" in line 8 of the same claim.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646